Citation Nr: 9912102	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-28 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
thrombophlebitis of the right knee and leg.

2.  Entitlement to an increased (compensable) rating for 
thrombophlebitis of the left knee and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1977 to November 1981, and from November 1982 to May 
1989.

In December 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, denied, among others, 
the veteran's claims for compensable ratings for 
thrombophlebitis of his knees and legs.  He timely appealed 
the decision to the Board of Veterans' Appeals (Board).  In 
August 1995, he testified at a hearing at the RO in St. 
Louis, Missouri.  In January 1998, the Board remanded the 
claims to the RO in Chicago, Illinois, which now has 
jurisdiction over the appeal, for consideration of the 
revised criteria concerning the rating of diseases, to 
include thrombophlebitis, involving the arteries and veins.  
After considering the revised criteria, the RO determined in 
June 1998 that compensable ratings still were not warranted, 
and the claims were returned to the Board for further 
appellate review.

The only issues currently before the Board concern the 
ratings for the bilateral thrombophlebitis.  When remanding 
these claims in January 1998, the Board denied other claims 
for service connection for duodenal ulcer disease and for a 
rating higher than 10 percent for a cervical strain with 
muscle spasm.  The Board also increased the rating-from 40 
to 60 percent-of another service-connected disability, 
spondylolisthesis of the lumbosacral spine at L5-S1.  
Therefore, the only remaining issues in dispute concern the 
ratings for the bilateral thrombophlebitis.


FINDINGS OF FACT

1.  The veteran experiences occasional pain, swelling, and 
numbness in his left leg as a result of his thrombophlebitis; 
there is little to no actual functional impairment in this 
extremity due to this condition or its residuals.

2.  There is no medical evidence suggesting that the veteran 
currently experiences swelling or numbness in his right leg 
as a result of the thrombophlebitis, and the pain he 
experiences in this extremity due to this condition is no 
more than occasional and does not cause any actual functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the 
thrombophlebitis of the left knee and leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.104 Diagnostic Code 7121 (1997 & 1998).

2.  The criteria for a compensable rating for 
thrombophlebitis of the right knee and leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.104 Diagnostic Code 7121 (1997 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On various occasions while serving on active duty in the 
military, the veteran received treatment for recurring 
"blood clots" in his knees and legs, and his doctors 
diagnosed bilateral, superficial thrombophlebitis.  He was 
discharged from the military in May 1989, with severance pay, 
as a result of an unrelated low back disability.

A VA physician who examined the veteran for compensation 
purposes in March 1991 indicated that the problems with his 
low back included residual impairment (radiating pain, 
decreased sensation, etc.) affecting his lower extremities 
caused by radiculopathy.

In October and November 1991, the veteran received treatment 
in a VA outpatient clinic for complaints of pain, swelling, 
and instability in his knees and legs.  A venous doppler 
study of both lower extremities, X-rays, and an objective 
clinical evaluation were all negative.  Medication and hot 
soaks were prescribed.  He returned to the VA outpatient 
clinic in December 1991 for follow-up, and there continued to 
be essentially no clinical findings pertaining to the 
thrombophlebitis.  There also was no clinical evidence of 
residuals of the thrombophlebitis during a January 1992 VA 
compensation examination; the examiner indicated the veteran 
had normal range of motion in his knees and legs, and no 
signs of tenderness, varicosities (varicose veins), 
superficial vein disease or other stigma suggestive 
of deep vein thrombosis, or instability, laxity, or sensory 
deficits.

A few months later, in April 1992, the veteran again 
consulted doctors in the VA outpatient clinic concerning his 
thrombophlebitis.  He said that he had been experiencing pain 
in his left knee and calf, which made it difficult for him to 
walk.  On objective clinical evaluation, there was evidence 
of tenderness (soreness) in his left calf at the sites of 
multiple varicosities.

Later in April 1992, the RO granted service connection for 
the bilateral thrombophlebitis, with pain, and assigned 
separate noncompensable (0 percent) ratings for each lower 
extremity.

A private doctor who treated the veteran in April, May, and 
June 1992, primarily for complaints of chest pain, also noted 
the presence of several small, palpable but supple, 
varicosities along his lower extremities, especially his left 
leg.

In July and August 1992, the veteran returned to the VA 
outpatient clinic for further treatment and evaluation.  He 
said that his medication had helped to relieve the pain 
caused by his thrombophlebitis, but that it persisted 
nonetheless.  Consequently, in September 1992, he underwent 
surgery (ligation and "vein stripping") to excise the 
varicose thrombosed veins on his left leg.  There were no 
complications either during or after the procedure.  When 
seen for follow-up evaluations later in September 1992, and 
during October 1992, it was indicated that his surgical 
wounds were healing without any signs of infection; that he 
was doing well-except for some mild swelling in his left 
ankle; and that there had been no decline in his general 
physical condition.  Knee-high support stockings (compression 
hosiery) were prescribed.

During a series of VA compensation examinations in May 1993, 
the veteran said that he had been experiencing swelling and 
numbness in the calf of his left leg, and in his left foot, 
since the surgery.  On objective clinical evaluation, there 
was no evidence of limitation of motion in either knee, or 
signs of instability or laxity, and the examiner also 
indicated that the recurrent thrombophlebitis had no 
etiological connections to either knee.  All nine of the 
small excisions from the surgery, each of which measured 
about 1" in length, were well healed and completely 
asymptomatic (not painful, tender, keloided, adherent to 
underlying tissue, etc.), and the examiner indicated they did 
not cause any functional impairment of either lower 
extremity-noting that the veteran could work and walk a mile 
or more without difficulty.  There was evidence of 
paresthesias and numbness in the medial aspect of his left 
leg, and the examiner indicated the veteran experienced some 
swelling in this extremity at the end of the day, despite his 
support stockings.

The treatment the veteran received in the VA outpatient 
clinic during 1994 and 1995 was primarily for the chronically 
recurring problems with his low back.  His doctors, both VA 
and private, continued to observe signs of sciatic neuropathy 
(radiculopathy) affecting his lower extremities.  Similar 
findings also have been noted during examinations in more 
recent years.

During his hearing at the RO in August 1995, the veteran 
acknowledged that it was difficult to distinguish the 
symptoms attributable to his low back disability from those 
caused by his thrombophlebitis, but he said he continued to 
experience pain, swelling, and numbness in his legs as a 
result of the latter, especially during and after prolonged 
standing or walking.  He also described the medication that 
his doctors had given him for treatment of the condition, 
dating back to service, some of which he said was to make his 
blood thinner to prevent the clotting.  He went on to note 
that the combination of his medication and support stockings 
were usually successful in minimizing his symptoms.

When reexamined by VA for compensation purposes in September 
1995, the veteran's complaints were the same as those he 
voiced on earlier occasions.  Clinically, there were no signs 
of discoloration in either of his lower extremities, and his 
skin was warm and moist to touch.  There also was no evidence 
of atrophy in his calves, varicosities, or significant 
sensory deficits.  The examiner observed some tenderness 
directly over the surgical incisions, but none in the calf 
itself.  The diagnoses were:  (1) thrombophlebitis by 
history, (2) vein stripping of the left leg in 1992, and (3) 
status post deep vein thrombus.


II.  Legal Analysis

The veteran's claims for compensable ratings for his 
bilateral thrombophlebitis are "well grounded," meaning his 
claims are at least "plausible...or capable 
of substantiation."  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
directives specified in the Board's January 1998 remand were 
completed by the RO, insofar as readjudicating the veteran's 
claims in light of the regulatory changes for evaluating the 
severity of diseases-such as thrombophlebitis-which involve 
the arteries and veins, and comparing the result obtained 
with the severity of his disability as judged by the former 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO also provided him and his representative a 
Supplemental Statement of the Case (SSOC) in July 1998 
containing the revised criteria, and an explanation for the 
decision to confirm the prior denials, and gave them an 
opportunity to submit written or other argument in response 
to avoid being prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, VA has satisfied its "duty to 
assist" the veteran with his claims.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  
See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

In a recent precedent decision, Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected, from the situation at hand, where he is 
appealing the RO's decision not to increase the rating for an 
already service-connected disability.  Since the facts of 
this appeal concern the latter scenario, his current level of 
disability is of primary concern, and there is no need to 
discuss the concept of "staged ratings."  See also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's alleges that his thrombophlebitis causes 
recurring pain, swelling, and numbness in his lower 
extremities, so much so that compensable ratings are now 
warranted because of the severity of his symptoms.

Under the criteria formerly used for evaluating the severity 
of the thrombophlebitis, the VA rating schedule did not 
provide for a noncompensable (0 percent) rating commensurate 
with an appropriate diagnostic code.  Therefore, in 
accordance with 38 C.F.R. § 4.31, a noncompensable rating was 
assigned whenever the requirements for a compensable rating 
were not met.  The minimum compensable rating of 10 percent 
required evidence of persistent moderate swelling of the leg 
that was not markedly increased on standing or walking.  A 30 
percent rating required evidence of persistent swelling of 
the leg or thigh that increased on standing or walking 
1 or 2 hours, which readily was relieved by recumbency.  
See 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).

Conversely, the revised criteria indicate that a 
noncompensable rating is warranted when the varicose veins 
associated with the thrombophlebitis, although palpable and 
visible, are asymptomatic.  A 10 percent rating requires 
evidence of intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
the symptoms relieved by elevating the extremity or by 
compression hosiery.  A 20 percent rating requires evidence 
of persistent edema that is not completely relieved by 
elevating the extremity, with or without beginning stasis 
pigmentation or eczema.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1998).

For the reasons discussed below, the Board finds that the 
veteran is entitled to a 10 percent rating, but not higher, 
for the thrombophlebitis affecting his left leg, and that he 
is not entitled to a compensable rating for the 
thrombophlebitis affecting his right leg.

As to the thrombophlebitis affecting his left leg, records 
show the veteran began to experience an increase in the 
severity of his symptoms (pain, swelling, numbness) involving 
this extremity in late 1991, although the results of the 
objective clinical evaluations during that time did not 
initially confirm such increase.  By April 1992, however, it 
was clear that he was having more frequent problems with his 
left leg, and tenderness (soreness) in his left calf at the 
sites of multiple varicosities was noted during a clinical 
consultation that month.  Also, a private doctor who examined 
the veteran during April, May, and June 1992 confirmed as 
much, and, after his symptoms continued to progress, he 
underwent surgery in September 1992 to excise several 
varicose veins that were thrombosed.  Despite the surgery, he 
has continued to experience occasional pain, swelling, and 
paresthesias (numbness) in this extremity, especially at the 
end of the day after prolonged use such as walking, standing, 
etc.  Thus, according to either the former or revised 
criteria, he is entitled to at least a 10 percent rating for 
the thrombophlebitis affecting his left leg because there is 
probative clinical evidence documenting the extent of his 
swelling, and since he continues to experience pain with 
prolonged use of this extremity which is essentially the same 
as the "aching and fatigue" required by the revised 
criteria.

The veteran is not, however, entitled to a rating higher than 
10 percent for the thrombophlebitis affecting his left leg 
because, even though he experiences the swelling (edema), it 
is not "persistent," as required for a 30 percent rating 
under the former criteria, or for a 20 percent rating under 
the revised criteria.  He all but acknowledged during his 
hearing that the swelling in his left leg is only occasional 
and, in fact, usually is minimized by his medication and the 
compression hosiery (support stockings) that his doctors 
prescribed.  He also has acknowledged as much while being 
examined by VA on several occasions since establishing 
service connection for this condition.  Moreover, the VA 
physicians who examined him in May 1993 noted only very 
minimal findings pertaining to the thrombophlebitis (nothing 
involving or related to the knee, and completely asymptomatic 
postoperative scars).  It is equally significant that the VA 
examiners expressly indicated that his thrombophlebitis and 
the residual surgical scars, although, admittedly, causing 
some swelling and numbness in his left leg with prolonged 
use, are not so severe that they cause actual functional 
impairment in this extremity.  As evidence of this, the 
examiners cited the fact that he can work and walk a mile 
or more without difficulty.  The clinical findings concerning 
his left leg were equally unremarkable during the more recent 
VA compensation examination in September 1995, when the 
examiner diagnosed thrombophlebitis by history only, noting 
that there were little to no relevant findings during the 
objective clinical portion of the evaluation.

The medical and other evidence of record shows that the 
severity of the thrombophlebitis affecting the veteran's left 
leg is best approximated by a 10 percent rating.  Therefore, 
this is the rating that must be assigned.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim for 
a rating higher than 10 percent, so the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

By the veteran's own admission, the thrombophlebitis 
affecting his right leg is not currently as severe as that 
affecting his left leg.  However, aside from this, the actual 
clinical findings bear this out.  Since establishing service 
connection for the thrombophlebitis in his right leg, there 
have been very few, if any, relevant clinical findings.  
Essentially none were noted while he was receiving treatment 
in the VA outpatient clinic in October, November, and 
December 1991, or while being examined by VA for compensation 
purposes in January 1992.  Also, although his left leg took a 
turn for the worse in 1992 and required surgery, such was not 
the case with his right leg.  He has never undergone surgery 
for the thrombophlebitis affecting this extremity or had the 
need to, and there was little to no evidence of symptoms 
referable to this extremity during either the May 1993 or 
September 1995 VA compensation examinations.  In fact, the 
knee was completely unremarkable (no limitation of motion, 
instability, laxity, etc.); there were no signs of swelling, 
pain, or numbness in this leg; and, just as in the case of 
the left leg, there was no evidence of actual functional 
impairment caused by the thrombophlebitis either, such as 
during working or prolonged use involving standing, walking, 
etc.  Clearly then, he does not meet the requirements for a 
compensable rating for his right leg.

The above discussion is based on the applicable provisions of 
the VA rating schedule.  The Board notes additionally, 
however, that there is no objective indication that the 
veteran's disabilities result in marked interference with 
employment (beyond that which is contemplated in the ratings 
assigned) or necessitate frequent periods of hospitalization 
for treatment of the disabilities, such that application of 
the regular schedular standards would be impractical.  
Consequently, the Board is not required to remand the claims 
to the RO for consideration of the criteria for an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

An increased rating, to 10 percent, is granted for the 
thrombophlebitis of the left knee and leg, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.

A compensable rating is denied for the thrombophlebitis of 
the right knee and leg.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

